Title: From Thomas Jefferson to Thomas Bell, 25 September 1792
From: Jefferson, Thomas
To: Bell, Thomas



Dear Sir
Monticello Sep. 25. 1792.

 I have this day drawn an order on you in favor of Mr. Brown for £15–18–9. I have also desired Mr. Lewis if he should receive a debt of £10-14-5 from Lewis’s and Meriwether’s estates for which he is executor, to call on you for £1-12 to make up a sum of £12-6-4½ due to Henry Guy, and if Guy should come in before Mr. Lewis receives the £10-14-5 then to call on you for the whole £12-6-4½ and reimburse you from Lewis and Meriwether’s estates when in cash. As this will certainly be done before I shall call for money from Philadelphia, I shall then value on you for the balance of £30-4—9½ with the £6-6 for Freneau’s papers and a conjectural sum for the hire of Mary from Jan. 1. 1787. having first however deducted the £15- 18—9 and £1—12 abovementioned and any sum I may be indebted to Hierom Gaines, which must be very small. I have now so nearly closed all my business as to be assured of setting out on Thursday morning without fail. I am with great & sincere esteem Dear Sir Your friend & servt.

Th: Jefferson

